Exhibit 10.3
 
September 13th, 2012


Bill O’Dowd
CEO, Dolphin Digital Media
2151 Le Jeune Rd., Suite 150
Coral Gables, FL 33134


REF: Extension of Warrant “E”


Dear Bill,


By executing this letter, you agree:


1.
That the Expiration Date of the Dolphin Digital Media, Inc. (the “Company”)
Common Stock Purchase Warrant “E” (“Warrant E”) shall be extended from December
31st, 2012 to September 13th, 2015.



2. 
That the following clause will be added to the Warrant “E”



“No Transfer Clause.  Holder hereby agrees that it will for no reason whatsoever
transfer the control of the Warrant into the name of any other party that would
result in the current representative party (“Control Person(s)”) of the entity
or person(s) holding the Warrant, being another Control Person(s).”
 
3. 
The following clause will be added to the Warrant “E”



“Right of First Refusal.  Prior to any sale, assignment, transfer (including by
purchase, inter-spousal disposition pursuant to a domestic relations proceeding
or otherwise by operation of law), pledge, encumbrance or otherwise disposition
of any of the Common Shares issuable upon exercise of this Warrant, Holder shall
provide Company with 10 business days prior written notice of same (a “Sale
Notice”), which Sale Notice shall contain a description of the material terms of
the proposed sale transaction, including the names of any parties involved,
price per share, etc.  Upon receipt of a Sale Notice, the Company shall have 5
business days to provide Holder with written notice of the Company’s election to
redeem said Common Shares (a “Redemption Notice”).  Any such redemption shall be
made at the Fair Market Value of the Common Shares, as set forth in Section 1.5
of the Warrant, with the Determination Date being the date of said Redemption
Notice, and shall be payable in cash at closing, which closing shall occur as
soon as possible and in any event within 30 days of the date of said Redemption
Notice.  The certificates evidencing the Common Shares issuable upon exercise of
this Warrant shall contain a restrictive legend setting forth, or
cross-referencing, the provisions of this Section”. This provision shall only be
applicable if the Holder’s sale transaction represents greater than 20,000
shares in any given 24 hour period.


4. 
The following clause will be added to the Warrant “E”

 
“Proxy.  Holder hereby irrevocably grants to, and appoints, William O’Dowd, and
any individual designated in writing by him, and each of them individually, as
its proxy and attorney-in-fact (with full power of substitution), for and in its
name, place and stead, to vote the Common Shares underlying this Warrant, upon
issuance, at any meeting of the shareholders of the Company or
otherwise.  Holder understands and acknowledges that the Company is entering
into this Warrant in reliance upon the proxy set forth in this Section
1.10.  Holder hereby (i) affirms that the irrevocable proxy is coupled with an
interest and may under no circumstances be revoked, (ii) ratifies and confirms
all that the proxies appointed hereunder may lawfully do or cause to be done by
virtue hereof, and (iii) affirms that such irrevocable proxy is executed and
intended to be irrevocable in accordance with the provisions of Section
78.355(5) of the Nevada General Corporation Law.”
 
 
1

--------------------------------------------------------------------------------

 
 
5. 
All other terms in “Warrant E” shall remain the same.

 
Please indicate your acceptance of these terms by signing below:
 
T Squared Investments, LLC 
By: T Squared Capital LLC, Managing Member
  Dolphin Digital Media, Inc.               By:
/s/ Thomas Sauve 
  By:
/s/ Bill O’Dowd
  Name:
Thomas Sauve 
  Name:
Bill O’Dowd
  Title:
Managing Member   
  Title:
CEO
 

 
 

2

--------------------------------------------------------------------------------